— Appeal by the defendant from a resentence of the Supreme Court, Kings County (Marrus, J.), imposed March 23, 2012, upon his conviction of manslaughter in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, the resentence being a period of postrelease supervision in addition to the terms of imprisonment previously imposed on May 21, 2002.
Ordered that the resentence is affirmed.
Inasmuch as the defendant had not yet completed serving his originally imposed sentence of imprisonment when he was resentenced, his resentencing to a term including the statutorily required period of postrelease supervision did not violate the double jeopardy and due process clauses of the United States Constitution (see People v Lingle, 16 NY3d 621, 630-632 [2011]; People v Pemberton, 93 AD3d 681 [2012]; People v Mills, 90 AD3d 1076 [2011]; People v Louis, 90 AD3d 1075 [2011]; People v Dawkins, 87 AD3d 550 [2011]).
The defendant’s remaining contention is without merit. Angiolillo, J.P., Dickerson, Sgroi and Hinds-Radix, JJ., concur.